Case: 18-10877   Document: 00514887288   Page: 1   Date Filed: 03/25/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                              No. 18-10877                 March 25, 2019
                            Summary Calendar
                                                            Lyle W. Cayce
                                                                 Clerk
PAUL EUGENE LAWSON,

                                        Plaintiff-Appellant

RANDALL SCOTT JORDAN,
                                        Appellant
v.

WILLIAM STEPHENS, Director, TDCJ-CID; UNKNOWN, Custodian of
Offender Records; VICKIE BARROWS, Director of Access to Courts;
DIRECTORS REVIEW COMMITTEE, Coordinator/Supervisor, individually
and in their official capacities; MAILROOM SYSTEM COORDINATOR'S
PANEL, Director, individually and in their official capacities; MAJOR
RICHARD WATHEN, Warden at the JV Allred Unit; CHRISTOPHER
BRANTLY, Investigating Officer for the Allred Unit Safe Prison Program;
CINDY CIGSBEE, Clerk/Technician of the Access to Courts Office; JAMES P.
ANDERS, Assistant Warden at the James V Allred Unit; CHARLES R.
HORSLEY, Assistant Warden at the James V Allred Unit; LISA S. JAMES,
Sergeant of Safe Prisons Program at the Allred Unit; J. WILLIS, Officer for
the Allred Unit Safe Prisons Program; MALCOM WISE, Officer for the Allred
Unit Safe Prisons Program,

                                        Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 7:15-CV-173
     Case: 18-10877      Document: 00514887288         Page: 2    Date Filed: 03/25/2019


                                      No. 18-10877

Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Paul Eugene Lawson, Texas prisoner # 00675063, moves for leave to
appeal in forma pauperis (IFP) from the dismissal of his civil rights action for
failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). His complaint
alleged primarily that the defendants wrongfully seized his legal materials and
thus denied him access to the courts. He also alleged that the defendants
retaliated against him and filed false disciplinary charges against him.
       Lawson’s IFP motion is a challenge to the district court’s certification
that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). His motion “must be directed solely to the trial court’s
reasons for the certification decision,” id., and our inquiry “is limited to
whether the appeal involves legal points arguable on their merits (and
therefore [is] not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
       Here, Lawson asserts only that he is indigent, and he repeats some of
the allegations of his complaint without addressing the district court’s reasons
for dismissing the action or certifying that the appeal is not in good faith. He
has failed to show that his appeal involves legal points of arguable merit and
that it is therefore not frivolous. See Howard, 707 F.2d at 220. His IFP motion
is DENIED, his appeal is DISMISSED AS FRIVOLOUS, and his other pending
motion is DENIED. See Baugh, 117 F.3d at 202 & n.24.
       The district court’s dismissal of Lawson’s complaint for failure to state a
claim and this court’s dismissal of his appeal as frivolous both count as strikes



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 18-10877     Document: 00514887288     Page: 3   Date Filed: 03/25/2019


                                  No. 18-10877

for purposes of § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763
(2015). Lawson is WARNED that if he accumulates three strikes, he will no
longer be allowed to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious bodily injury. See § 1915(g).
      Randall Scott Jordan, Texas prisoner # 01672271, filed a notice of appeal
and appears as a plaintiff-appellant in this court’s caption. However, Jordan’s
last-minute motion to intervene in the district court was never ruled on by the
district court, and that court never mentioned Jordan in its order or judgment.
We conclude that Jordan was never a made a party to the action. See Heaton
v. Monogram Credit Card Bank of Georgia, 297 F.3d 416, 421 n.5 (5th Cir.
2002) (citing Toronto-Dominion Bank v. Cent. Nat. Bank & Tr. Co., 753 F.2d
66, 68 & n.5 (8th Cir. 1985) for the proposition that “failure to rule on a motion
to intervene can be interpreted as an implicit denial”). “It is well-settled that
one who is not a party to a lawsuit, or has not properly become a party, has no
right to appeal a judgment entered in that suit.” Edwards v. City of Houston,
78 F.3d 983, 993 (5th Cir. 1996); see Karcher v. May, 484 U.S. 72, 77 (1987).
Jordan’s appeal is DISMISSED FOR LACK OF JURISDICTION. See Farber
v. Crestwood Midstream Partners L.P., 863 F.3d 410, 416-17 (5th Cir. 2017);
Edwards, 78 F.3d at 993.




                                        3